Wall, J. The appellee recovered a judgment against the appellant for $160 for damage to stock. The negligence alleged was in the management of the train while the stock were on the track. It is insisted by the appellant that there was not sufficient evidence on the part of appellee to warrant the verdict. We have carefully read all the proof from the record and find it conflicting in some respects, and considered altogether, not entirely satisfactory, but it is not so deficient as to require a reversal upon that ground alone. The instructions given for the appellant called the attention of the jury very pointedly to the issues and it can not be supposed the jury misunderstood the questions submitted for their decision. It is objected that some of the special interrogatories were not properly or perfectly answered, but we think there is nothing substantial in the objection. Ho complaint is made upon the rulings of the court in the admission of evidence or in the giving or refusing of instructions. Finding no tangible error in the record we must affirm the judgment. Judgment affirmed.